Case 1:18-cv-04747-DLI-SMG Document 31 Filed 08/03/20 Page 1 of 1 PageID #: 88


                                                                              Glenn M. Fjermedal
                                                                                          Partner




                                            August 3, 2020

VIA ECF

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:     Alexander Zaslavskiy v. Weltman, Weinberg & Reis Co., LPA
                 E.D.N.Y. Case No. 18-4747-DLI-SMG

Dear Judge Gold:

       Defendant Weltman, Weinberg & Reis, Co. (“WWR”), by and through their counsel, and
with the consent of Plaintiff’s counsel, submits this status report letter with this Court’s Order of
July 31, 2020.

        The class settlement document have been drafted and are being finalized amongst the
parties. The parties anticipate that their joint motion for preliminary approval of the Class
Settlement Agreement will be filed by August 10, 2020.

                                       Respectfully submitted,
                                       DAVIDSON FINK LLP

                                        /s/ Glenn M. Fjermedal


                                         Glenn M. Fjermedal

cc:      Daniel C. Cohen, Esq. (via ECF)
         Tiffany N. Hardy, Esq. (via ECF)




      28 East Main Street, Suite 1700 | Rochester, New York 14614 | 585-546-6448 | davidsonfink.com
              gfjermedal@davidsonfink.com | direct phone 585-756-5950 | fax 585-784-8908
